Case 0:19-cv-62006-CMA Document 16 Entered on FLSD Docket 09/18/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 0:19-CV-62006

   RYAN TURIZO,

          Plaintiff,

   v.

   PPF AMLI 5971 TOSCANA DRIVE, LP,

         Defendant.
   __________________________________________/

                         JOINT PLANNING & SCHEDULING REPORT

          Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.1.B of the United States District

   Court for the Southern District of Florida, by and through the undersigned counsel, Plaintiff

   RYAN TURIZO and Defendant PPF AMLI 5971 TOSCANA DRIVE, LP (collectively, the

   “Parties”), hereby file this Joint Scheduling Report.

                       [REMINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                             Page 1 of 5
Case 0:19-cv-62006-CMA Document 16 Entered on FLSD Docket 09/18/2019 Page 2 of 5



  FED. R. CIV. P. 26(F)(3) DISCOVERY PLAN

  (A)   What changes should be made in the timing, form, or requirement for disclosures
        under Rule 26(a), including a statement of when initial disclosures were made or will
        be made:

        The Parties do not believe any changes should be made to required disclosures.

  (B)   The subjects on when discovery may be needed, when discovery should be completed,
        and when discovery should be conducted in phases or be limited to or focused on
        particular issues:

        The Parties anticipate taking discovery on the issues raised in the pleadings as permitted
        under the Federal and Local Rules. The parties do not believe discovery should be
        conducted in phases or limited to particular issues.

  (C)   Any issues about disclosure or discovery of electronically stored information,
        including the form or forms in which it should be produced:

        The Parties will produce documents in paper or Adobe .PDF format.

  (D)   Any issues about claims of privilege or of protection as trial-preparation materials,
        including – if the parties agree on a procedure to assert these claims after production–
        whether to ask the court to include their agreement in an order:

        The Parties agree that the inadvertent disclosure of information protected by the attorney-
        client and/or work-product privilege shall not constitute a waiver of an otherwise valid
        claim of privilege. A party that receives privileged information shall return it to the other
        party immediately upon discovery of the privileged information and without retaining a
        copy. The parties will comply with the Court’s rules governing redaction of account and
        social security numbers.

  (E)   What changes should be made in the limitations on discovery imposed under these
        rules or by local rule, and what other limitations should be imposed:

        At this time, the Parties do not anticipate changes to the limitations to discovery. The
        parties reserve their rights to amend this response as necessary.

  (F)   Any other orders the court should issue under Rule 26(c) or Rules 16(b) and (c):

        None.




                                            Page 2 of 5
Case 0:19-cv-62006-CMA Document 16 Entered on FLSD Docket 09/18/2019 Page 3 of 5




  LOCAL RULE 16.1(B)(2) CONFERENCE REPORT

  1.    The likelihood of settlement:

        The Parties are actively engaged in settlement discussions.

  2.    The likelihood of appearance in the action of additional parties:

        The Parties currently do not anticipate the appearance of any additional plaintiffs,
        defendants, or any otherwise interested parties.

  3.    Proposed limits on the time:

        I.     Cutoff to join other parties and amend the pleadings: 10-25-2019.

        II.    Deadline for filing dispositive motions: 05-22-2020.

        III.   Deadline to complete discovery: 05-08-2020.

  4.    Proposals for the formulation and simplifications of issues:

        The Parties agree to cooperate in trying to simplify the issues through discovery.

  5.    The necessity or desirability of amendments to the pleadings:

        At this time, Plaintiff does not anticipate amending the pleadings; however, to the extent
        necessary, any motion(s) to amend will be filed within the time frame set forth above.
        Plaintiff has already filed a First Amended Complaint to which Defendant’s response is
        not yet due.

  6.    The possibility of obtaining admissions of fact and documents to avoid unnecessary
        proof:

        The Parties will attempt, in good faith, to obtain admissions of fact, make appropriate
        stipulations, and exchange documents which will avoid unnecessary proof in this action.
        The Parties will work to agree on authentication of relevant documents and reserving
        arguments as to interpretation of such documents, specifically, to documents which
        originated from each of the Parties and/or their respective representatives and/or
        employees. At this time, there is no need for any advance rulings with respect to
        admissibility of evidence.

  7.    Suggestions of the avoidance of unnecessary proof and cumulative evidence:




                                            Page 3 of 5
Case 0:19-cv-62006-CMA Document 16 Entered on FLSD Docket 09/18/2019 Page 4 of 5



         The Parties, where possible and in good faith, shall attempt to streamline the presentation
         of evidence to advance the case to trial, and to minimize the duration of the proposed trial,
         as to those facts and evidence where there is no dispute.

  8.     Suggestions on the advisability of referring matters to a Magistrate Judge or Master:

         The Parties are open to referring certain matters to a Magistrate Judge Because of the first
         impression nature of the legal issues in the case, Defendants prefer disputes over
         substantive legal issues not be referred for initial review to the Magistrate Judge.

  9.     Preliminary estimate of the time required for trial:

         The Plaintiff believes that trial will take 3-5 days.

           The Defendant believes this case is appropriate for summary disposition, but in the event
  a trial is necessary, Defendant believes a trial will take 1-3 days.

  10.    Requested date or dates for conferences before trial, a final pretrial conference and
         trial:

         The Parties proposed the following dates:
                (1)     Final pretrial conference:        August 03, 2020
                (2)     Two-week Trial Period:            August 10, 2020

  11.    Any other information that might be helpful to the Court:

         Consent to Service by Email: Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties agree that
         discovery papers and other papers not required to be filed and served through the Court’s
         CM/ECF system may be served by email through counsel.

         Defendant has filed a Notice of Related Action pursuant to L.R. 3.8. (Related case: Turizo
         v. Camden Summit Partnership, L.P., Case No. 0:19-CV-62005-BB).


                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              Page 4 of 5
Case 0:19-cv-62006-CMA Document 16 Entered on FLSD Docket 09/18/2019 Page 5 of 5



  DATED:        September 18, 2019

   /s/ Jibrael S. Hindi                 .         /s/ Theresa L. Kitay          .
  JIBRAEL S. HINDI, ESQ.                         THERESA L. KITAY
  Florida Bar No.: 118259                        E-mail: tkitay@kitaylaw.net
  E-mail:jibrael@jibraellaw.com                  Admitted pro hac vice
  THOMAS J. PATTI, ESQ.                          Attorney at Law
  Florida Bar No.: 118377                        P.O. Box 597
  E-mail:tom@jibraellaw.com                      Oak Island, NC 28465
  The Law Offices of Jibrael S. Hindi            Phone: 910-250-1982
  110 SE 6th Street, Suite 1744                  RYAN RUFFNER McCAIN, ESQ.
  Fort Lauderdale, Florida 33301                 Florida Bar No.: 28117
  Phone: 954-907-1136                            E-mail: rmccain@barfieldpa.com
  Fax: 855-529-9540                              BARFIELD MCCAIN PA
                                                 4241 Northlake Blvd., Suite B
  COUNSEL FOR PLAINTIFF                          Palm Beach Gardens, FL 33410
                                                 Phone: 561-650-8139
                                                 Fax: 561-650-8146

                                                 COUNSEL FOR DEFENSE




                                        Page 5 of 5
